Name: 2013/82/EU: Commission Implementing Decision of 13Ã February 2013 on the approval by the Commission of national plans for the implementation of the validation systems in accordance with Article 109(8) of Council Regulation (EC) NoÃ 1224/2009 (notified under document C(2013) 651)
 Type: Decision_IMPL
 Subject Matter: fisheries;  information technology and data processing;  economic geography
 Date Published: 2013-02-15

 15.2.2013 EN Official Journal of the European Union L 44/18 COMMISSION IMPLEMENTING DECISION of 13 February 2013 on the approval by the Commission of national plans for the implementation of the validation systems in accordance with Article 109(8) of Council Regulation (EC) No 1224/2009 (notified under document C(2013) 651) (Only the Bulgarian, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovenian, Spanish and Swedish texts are authentic) (2013/82/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 109(8) thereof, Having regard to the submission of national plans for the implementation of the validation systems by Member States, Whereas: (1) Pursuant to Article 109(8) of Regulation (EC) No 1224/2009 Member States shall establish a national plan for the implementation of the validation system, allowing Member States to make priorities for the validation and cross-checks and subsequent follow up on inconsistencies based on risk management. (2) National plans of the Kingdom of Belgium, the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland have been submitted to the Commission for approval. They are in line with Article 109 of Regulation (EC) No 1224/2009 and Articles 143 to 145 of Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (2). They should therefore be approved. (3) This Decision constitutes the approval decision within the meaning of Article 109(8) of Regulation (EC) No 1224/2009. (4) The Commission will monitor the application of the national plans with respect to their effective operation. If, on the basis of the findings of the verifications, inspections and audits carried out by the Commission within the framework of Title X of Regulation (EC) No 1224/2009, amendments to the national validation plans will be deemed necessary, the Member States should amend the plan accordingly, HAS ADOPTED THIS DECISION: Article 1 1. The national plans according to Article 109(8) of Regulation (EC) No 1224/2009 of the Kingdom of Belgium, the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland for the implementation of the validation system are approved. 2. If, on the basis of the findings of the verifications, inspections and audits carried out within the framework of Title X of Regulation (EC) No 1224/2009, the Commission considers that the validation plans approved in accordance with paragraph 1 do not ensure effective implementation by Member States of the obligations laid down in Article 109 of Regulation (EC) No 1224/2009, it may, after having consulted the Member States concerned, request the amendment of the plans. 3. Member States shall amend their validation plans in accordance with the request of the Commission pursuant to paragraph 2. Article 2 This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 13 February 2013. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 112, 30.4.2011, p. 1.